                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
__________________________________________
                                           )
UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                  )
                                          )
                     Plaintiff,           )
           v.                             )    Civil Action No. 20-cv-327
                                          )
PHILLIP HUDNALL, TODD ESH,                )    JURY TRIAL REQUESTED
BIRDDOG BUSINESS GROUP, LLC, and           )
BIRDDOG OIL EQUIPMENT, LLC,                )
                                           )
             Defendants,                   )
                                           )
DUC “DOUG” NGUYEN,                         )
BRIAN HUDNALL, DONDON, LLC,                )
KANSAS OIL RESERVES, LLC,                  )
KANSAS OIL RESERVES 2, LLC, and           )
PHARYN RESOURCES, LLC,                    )
                                          )
             Relief Defendants.           )
___________________________________        )

                                       COMPLAINT

       Plaintiff, the United States Securities and Exchange Commission (the

“Commission”) alleges as follows:

       1.     This matter involves a fraudulent securities offering orchestrated by Phillip

Hudnall (“Phil Hudnall”) – with help from Todd Esh (“Esh”) – operating through BirdDog

Business, LLC and BirdDog Oil Equipment, LLC, (“collectively BirdDog”), two entities

that Hudnall and Esh founded and controlled.

       2.     Between February and at least June 2019, Phil Hudnall and Esh raised more

than $3.6 million by selling promissory notes issued by BirdDog to investors. Defendants

promised that they would use investor funds to buy and refurbish used oil and gas




        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 1 of 20
equipment which BirdDog would then resell at a profit (the “Equipment Transactions”).

Instead, Phil Hudnall misappropriated most of investors’ money and squandered the rest on

a bogus equipment deal.

       3.     To stoke investor interest, Defendants promised that the notes would pay a

30% return after just nine months. Defendants also emphasized the safety of the investment,

promising investors that their principal would be secured by a “first priority security

interest” in specific oil and gas equipment.

       4.     Critically, Phil Hudnall and BirdDog assured investors that they had done

this sort of transaction before. In offering materials provided to prospective investors, they

highlighted two purportedly profitable Equipment Transactions that they had already

completed. They represented that each transaction had taken less than 6 months and

generated a 30% return – the same return promised to investors. They suggested in

BirdDog’s term sheet that other transactions had taken place, telling investors, among other

things, that Hudnall had “tested the concept” of the Equipment Transactions, and had

“discovered that the concept was profitable.”

       5.     Unfortunately, Phil Hudnall’s representations regarding his previous deals

were lies. And, the two “completed transactions” described in BirdDog’s term sheet were

fake. In reality, BirdDog had never completed a resale of refurbished equipment, let alone

resold such equipment for a profit.

       6.     In addition to misrepresenting their experience, Defendants were not using

investor funds as promised. Rather than using the funds raised from investors to buy and

refurbish oil and gas equipment, Phil Hudnall commingled investor principal with a bank

loan and funds from investors in earlier, unrelated offerings. He then (a) secretly diverted

those funds to buy $1.7 million of land in Colorado; (b) made nearly $900,000 in Ponzi-type


                                     2
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 2 of 20
payments to investors in other securities offerings that he orchestrated; and (c) paid himself

over $465,000 to support his lavish lifestyle including the purchase of a $99,000 luxury SUV.

       7.     In the course of misappropriating investor funds, Phil Hudnall depleted

BirdDog’s assets through a series of complex transfers through a group of entities controlled

by himself and his brother, Relief Defendant Brian Hudnall. By the end of that web of

transfers, the Hudnalls’ entities – Relief Defendants DonDon, LLC (“DonDon”), Kansas

Oil Reserves, LLC, Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC – held almost

$250,000 of investor cash to which they were not entitled. Meanwhile, Relief Defendant

Brian Hudnall was paid $48,585 that he and his brother had funneled through DonDon.

       8.     Defendants made only one attempt at investing BirdDog’s funds as promised.

That isolated effort was a spectacular failure. Between February 26, 2019 and June 17, 2019,

Phil Hudnall transferred nearly $1.2 million – composed mostly of BirdDog investor funds –

to Relief Defendant Duc “Doug” Nguyen (“Nguyen”), ostensibly to buy and refurbish oil

and gas equipment. But, instead of buying equipment, Nguyen took all of the funds for

himself. He paid most of the money to a group of Las Vegas casinos, sent approximately

$85,000 to friends and family, and – like Phil Hudnall – used investor cash to pay for a new

car.

       9.     While Phil Hudnall and Nguyen enjoyed the money they pilfered, investors

lost almost everything. No equipment was ever delivered to – or refurbished by – BirdDog.

The purported “first priority security interest” conveyed to investors was an illusion;

BirdDog never had any equipment to pledge as collateral. And, at the end of Phil Hudnall’s

fraudulent scheme, Bird Dog was left with less than $500 in its bank account.

       10.    By engaging in the conduct described in this Complaint, Defendants Phil

Hudnall, Esh, BirdDog Business, LLC, and BirdDog Oil Equipment, LLC have engaged


                                     3
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 3 of 20
and – if not enjoined – will continue to engage in transactions, acts and practices, and

courses of business that violate the antifraud provisions of Section 17(a) of the Securities Act

of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)] and Section 10(b) of the Securities Exchange

Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Exchange Act Rule 10b-5 thereunder

[17 C.F.R. § 240.10b-5].

                              JURISDICTION AND VENUE

       11.    This Court has jurisdiction over this action pursuant to Sections 20 and 22 of

the Securities Act [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of the Exchange Act

[15 U.S.C. §§ 78u and 78aa]. Defendants Phil Hudnall, Esh, and BirdDog, directly or

indirectly, have made use of the means or instruments of transportation or communication

in interstate commerce, or the means or instrumentalities of interstate commerce, or of the

mails, in connection with the acts, practices and courses of business alleged in this

Complaint.

       12.    Venue is proper in this Court pursuant to Securities Act Section 22 [15 U.S.C.

§ 77v] and Exchange Act Section 27 [15 U.S.C. § 78aa] because many of the acts,

transactions, practices, and courses of business constituting the violations alleged in this

Complaint occurred within this district. For example, the majority of Defendants’ illicit

transfers were funneled through a bank account in Liberty, Missouri. In addition, Relief

Defendant Brian Hudnall resided and transacted business within this district.

                                       DEFENDANTS

       13.    Phillip Hudnall is 49 years old and resides in Lenexa, Kansas. In February

2019, he and Esh formed BirdDog Oil Equipment, LLC and BirdDog Business Group, LLC

to raise investor funds for the purported purchase and sale of refurbished oil and gas




                                     4
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 4 of 20
equipment. He also founded and controls at least four other entities: Kansas Oil Reserves,

LLC, Kansas Oil Reserves 2, LLC, Pharyn Resources, Inc., and Pharyn Resources, LLC.

       14.    Todd Esh is 48 and resides in Lenexa, Kansas. He and Phil Hudnall formed

BirdDog Oil Equipment, LLC and BirdDog Business Group, LLC in February 2019. From

1997 until July 2019, Esh worked as a registered representative and investment adviser

representative for a large broker-dealer and investment adviser.

       15.    BirdDog Business Group, LLC was formed in Kansas by Phil Hudnall and

Todd Esh on February 25, 2019 to raise investor funds for the purported purchase and sale

of refurbished oil and gas equipment.

       16.    BirdDog Oil Equipment, LLC was formed in Kansas by Phil Hudnall and

Todd Esh on February 25, 2019. Hudnall and Esh deposited some BirdDog investor funds

in a bank account opened in the name of BirdDog Oil Equipment.

                                  RELIEF DEFENDANTS

       17.    Duc “Doug” Nguyen is 56 years old and resides in Houston, Texas. He

received almost $1.2 million from BirdDog – the vast majority of which came from investors

– to which he was not entitled.

       18.    Brian Hudnall is 42 years old and he resides in Kansas City, Missouri. He

received at least $48,585 in BirdDog investor funds to which he was not entitled. Brian

Hudnall controls DonDon, LLC, which he and two other individuals formed as a Texas

limited liability company in April 2018. Most of the funds raised from investors in

connection with the BirdDog offering were initially transferred to DonDon’s bank account

which was under Brian Hudnall’s control. In January 2017, the Commission charged Brian

Hudnall and an entity under his control with violating the registration and antifraud

provisions of federal securities law in connection with an unrelated oil and gas offering. In


                                     5
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 5 of 20
that case, a consent judgment was entered against Brian Hudnall which, among other relief,

required him to pay disgorgement plus prejudgment interest totaling $11,920,440 and

$160,000 in civil penalties.

       19.    DonDon, LLC was formed in Texas in April 2018 by Brian Hudnall and two

other individuals. DonDon has at least one account controlled by Brian Hudnall at a bank

located in Liberty, Missouri.

       20.    Kansas Oil Reserves, LLC was formed in Kansas on June 1, 2017 by Phil

Hudnall. Phil Hudnall diverted some investor funds from the BirdDog offering to the bank

account of Kansas Oil Reserves, LLC.

       21.    Kansas Oil Reserves 2, LLC was formed in Kansas on August 26, 2018 by

Phil Hudnall. Phil Hudnall instructed the first investor in the BirdDog offering to deposit

her money into the Kansas Oil Reserve 2 bank account, and funds of other investors were

subsequently transferred to that account. On May 1, 2019, the company bought land in

Colorado using BirdDog investor funds.

       22.    Pharyn Resources, LLC was formed in Kansas on July 17, 2008 by Phil

Hudnall, who raised funds from investors through it for certain oil and gas offerings

unrelated to the BirdDog offering. Some BirdDog investor funds were transferred to the

bank account of Pharyn Resources, LLC.

                                           FACTS

                                The BirdDog Securities Offering

       23.    In February 2019, Phil Hudnall and Todd Esh co-founded BirdDog Oil

Equipment, LLC and BirdDog Business Group, LLC (collectively, “BirdDog”) to raise

funds from investors for the purported purchase and sale of refurbished oil and gas




                                     6
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 6 of 20
equipment. BirdDog was a two man operation. It had no offices, and no employees or

officers other than Phil Hudnall and Esh.

       24.     Starting in February 2019 – and continuing until at least June 2019 – Phil

Hudnall and Esh convinced at least twelve investors located in five states to invest

$3,650,361 in promissory notes issued by BirdDog.

       25.     Each of the BirdDog notes – drafted by Phil Hudnall and Esh – provided for a

30% return to the investor over the nine-month term of the note.

       26.     Each note was accompanied by a Security Agreement – also drafted by Phil

Hudnall and Esh – which represented that the noteholder’s interest would be secured by

specific, identified oil and gas equipment (defined as the “Secured Property”). The Security

Agreement represented that BirdDog granted the noteholder a “first priority lien and

security interest” in the Secured Property, that the noteholder could direct BirdDog to

“immediately take all actions to…perfect the security interest,” and that “the pledge of the

Secured Property pursuant to this agreement creates a valid and perfected first priority

security interest.”

       27.     The promissory notes Bird Dog sold to investors are “securities” as defined in

Section 2(a)(1) of the Securities Act.

       28.     At the time of the Bird Dog securities offering, Esh worked as a registered

representative and investment adviser representative at a registered broker-dealer and

investment adviser. As of July 2019, Esh had 22 years of experience in the securities

industry. Esh did not sell the BirdDog notes through his broker-dealer employer or notify

his broker-dealer employer about the offering.




                                     7
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 7 of 20
       29.    As part of their solicitation efforts, Defendants communicated with

prospective investors by email, telephone calls, and through in-person presentations to

potential investors.

       30.    To market the BirdDog notes, Phil Hudnall and Esh together created a term

sheet that they provided to prospective investors between February 2019 and at least June

2019 (the “Term Sheet”). Phil Hudnall and Esh were ultimately responsible for the content

of the Term Sheet and distributed it to prospective investors.

       31.    The Term Sheet represented that BirdDog would use investor funds to (a) buy

used oil and gas equipment from a well-known oil company, (b) “refurbish and recertify”

the equipment, and (c) resell the equipment to an “end buyer” which was willing to buy “at

least $1-3 million of equipment every month.”

       32.    The Term Sheet reiterated that investors would receive 30% interest over nine

months, and that some Equipment Transactions would likely generate profits even faster

than that.

       33.    The Term Sheet also represented that:

              (a) More than $85 million in used oil equipment – from “a large oil
                  company” – was available for BirdDog to purchase;

              (b) BirdDog did not buy equipment unless there was an “end-buyer”
                  committed to buying the refurbished equipment from BirdDog; and

              (c) The equipment that BirdDog acquires is “the most popular oil and gas
                  equipment that is necessary on every drill-site, such as mud pumps, top
                  drives, power swivels, blow out preventers and drill pipe.”

       34.    The Term Sheet and promissory notes did not have any provision allowing

for the payment of compensation to Phil Hudnall or Esh out of investor principal. And, no

language in the Term Sheet or promissory notes authorized Phil Hudnall or Esh to pay

themselves “advanced profits” out of investor principal.


                                     8
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 8 of 20
       35.    In the portions of the Term Sheet which he drafted, Phil Hudnall assured

investors that he had experience in completing profitable Equipment Transactions of this

type. The Term Sheet assured investors that Phil Hudnall had “tested the concept” of

buying and reselling equipment, and had “discovered that the concept was profitable.” Phil

Hudnall and BirdDog highlighted two purportedly profitable Equipment Transactions that

they had completed. The Term Sheet represented that the two previous transactions each

took less than 6 months to complete and each generated a 30% return.

       36.    Defendants also indicated elsewhere in the Term Sheet that BirdDog had

successfully completed prior Equipment Transactions. For example, the Term Sheet (a)

represented that “no deal has exceeded the six-month time period,” (b) identified the

“usual” timeframe for refurbishment, and (c) assured investors that no end-buyer had ever

“back[ed] out” of buying refurbished equipment from BirdDog.

       37.    In addition to the BirdDog notes and the Term Sheet, Phil Hudnall and Esh

created a PowerPoint presentation that Phil Hudnall provided to certain prospective

investors during in-person meetings (the “BirdDog PowerPoint”). Phil Hudnall was

ultimately responsible for the contents of the BirdDog Powerpoint.

       38.    In the BirdDog PowerPoint, Defendants repeated many of the statements in

the Term Sheet identified in ¶¶ 31-35 above. The PowerPoint reiterated that (a) BirdDog

generated returns by “buying unrefurbished equipment from our supplier, shipping to a

refurbishment company…and then finally, to the end purchaser, all within a six month

timeframe”; and (b) “money raised will be used to fund the purchase and refurbishing of

used Oil and Gas Equipment.” As in the Term Sheet, Phil Hudnall suggested in the

PowerPoint that he had successfully completed other Equipment Transactions, claiming

that the “average time” for BirdDog’s transactions “is usually 90-120 days.”


                                    9
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 9 of 20
       39.    The representations identified in the Security Agreement (¶ 26 above), Term

Sheet (¶¶ 31-36 above), and PowerPoint (¶ 38 above) were false when made. In reality:

              (a) BirdDog had not completed any prior Equipment Transactions (much less
                  completed one at a 30% profit) at the time the Term Sheet was distributed;

              (b) The two example Equipment Transactions cited in the Term Sheet were
                  fake;

              (c) BirdDog did not have the ability to buy or refurbish used equipment as
                  claimed, nor did BirdDog have any “end-buyers” committed to purchase
                  refurbished equipment from it;

              (d) Rather than investing the money as promised – and as described in detail
                  in ¶¶ 43-48 below – Phil Hudnall was diverting a large portion of investor
                  principal to pay his personal expenses and to buy real estate; and

              (e) BirdDog never took delivery of any of the equipment identified in the
                  Security Agreements, did not have a valid “first priority lien” to convey to
                  investors, and had taken no steps to perfect any security interest on behalf
                  of investors.

       40.    The misrepresentations identified in ¶¶ 26, 31-36, and 38 were material. They

involved core aspects of the investment: the nature of the transactions that would generate

returns, the existence of collateral, the use of funds, and the relevant experience of those

overseeing the investment. Reasonable investors making investment decisions would find it

important – as part of the total mix of information available – that their principal was not

being invested as promised, their funds were being diverted to pay Phil Hudnall’s personal

expenses, Phil Hudnall had no experience in completing profitable Equipment Transactions,

and the pledged collateral did not exist.

       41.    Defendant Phil Hudnall acted with scienter. At the time he made the

representations identified in ¶¶ 26, 31-36, and 38, Phil Hudnall knew that (a) BirdDog had

not entered into any Equipment Transactions prior to the offering, (b) the two successful

transactions discussed in the BirdDog term sheet were fake, (c) he had no experience with



                                    10
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 10 of 20
completing the type of Equipment Transactions described in the Term Sheet, (d) BirdDog

had never taken delivery of (or title to) any equipment that it was pledging as collateral, and

(e) Hudnall was diverting a significant portion of investor cash to pay personal expenses and

to buy real estate.

       42.     Defendant Esh also acted with scienter. He acted with extreme recklessness in

disregarding that BirdDog – a company he helped form – had not completed the two

example Equipment Transactions discussed in the BirdDog Term Sheet. Despite his long

career working in the securities industry, Esh did not take meaningful steps to verify the

representations in the Term Sheet (including representations regarding the two example

Equipment Transactions). Despite acting as the self-proclaimed bookkeeper for BirdDog,

Esh failed to take meaningful steps to ensure that BirdDog funds were deployed as promised

to investors. Esh also knew that BirdDog funds were initially transferred to a bank account

associated with DonDon, which was controlled by Brian Hudnall. Brian Hudnall had

previously been charged with securities fraud, and entered into a consent judgment

requiring to pay over $12 million in monetary relief in a 2017 SEC enforcement action

related to a previous oil and gas offering. Despite this knowledge, Esh did not take steps to

verify that BirdDog investor funds were used to purchase and refurbish used oil equipment.

               Phil Hudnall’s Misappropriation of BirdDog Investor Funds

       43.     Instead of using investor funds to buy and to refurbish equipment as promised

to investors, Phil Hudnall commingled almost $3.2 million of BirdDog investor funds with a

bank loan (as described in ¶¶ 51-57 below), and with funds obtained from investors in

unrelated offerings that Phil Hudnall had orchestrated.

       44.     Then, Phil Hudnall transferred the overwhelming majority of investor

principal to an account in the name of Relief Defendant DonDon (controlled by Phil


                                    11
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 11 of 20
Hudnall’s brother, Relief Defendant Brian Hudnall). Brian Hudnall skimmed a portion of

the amounts Phil Hudnall transferred to DonDon. In total, Brian Hudnall was paid $48,585

out of BirdDog’s account – an account mostly composed of investor funds – to which he

was not entitled.

       45.    From there, in a series of complex transfers, Phil Hudnall (with Brian

Hudnall’s help) sent investor funds out of the DonDon account and funneled them through

a group of entities that he controlled – Relief Defendants Kansas Oil Reserves, LLC, Kansas

Oil Reserves 2, LLC, and Pharyn Resources, LLC. From those accounts (and from the

remaining funds in BirdDog’s account), Phil Hudnall misappropriated investor funds to

make unauthorized payments to himself and others.

       46.    For example, on May 1, 2019, Phil Hudnall used $1.7 million – including

comingled investor funds – to buy 79 acres of land in Colorado. He did not have

authorization from BirdDog investors for this purchase. Phil Hudnall never told investors

that – rather than investing in oil and gas equipment as promised – he had diverted a

substantial portion of their investment to buy real estate.

       47.    Phil Hudnall also used BirdDog investor funds to make nearly $900,000 in

Ponzi-type payments to investors in prior, unrelated investment offerings that Phil Hudnall

had orchestrated.

       48.    Phil Hudnall also paid himself $24,000 in “advanced profits” out of the

BirdDog account, and took over $450,000 of investor funds to pay personal expenses. For

example, Hudnall used investor funds to (a) buy himself a $99,000 BMW X7 luxury sport

utility vehicle in May 2019, and (b) buy over $24,000 of tickets for local sporting events. Phil

Hudnall’s misuse of funds was not authorized by – and was never disclosed to – BirdDog

investors.


                                    12
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 12 of 20
        49.    Esh also was paid unauthorized “advanced profits” of $24,000, which was

not disclosed to, or authorized by, BirdDog investors.

        50.    As of June 28, 2019, Relief Defendants Don Don, Kansas Oil Reserves, LLC,

Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC held almost $250,000 – the vast

majority of which consisted of investor funds – to which they were not entitled. Specifically,

as of that date, those Relief Defendants held at least the following investor funds:

                                                       AMOUNT
                 RELIEF DEFENDANT                 HELD AS OF 6/28/2019

              Don Don                            $64,525.32

              Kansas Oil Reserves, LLC           $1,860.74

              Kansas Oil Reserves 2, LLC         $171,283.22

              Pharyn Resources, LLC              $8,952.02

              TOTAL                              $246,621.30



       Phil Hudnall Repays Certain Investors By Fraudulently Procuring a Bank Loan

        51.    By June of 2019, Phil Hudnall’s fraudulent offering was beginning to unravel.

BirdDog had not obtained – let alone refurbished – any equipment for resale, and some

investors were beginning to demand their money back.

        52.    At that point, Phil Hudnall could have come clean and admitted to investors

that their funds had not been used as represented and that the promised 30% returns were

illusory. Instead, Phil Hudnall decided to perpetuate his fraudulent scheme by using

proceeds from a bank loan to pay off certain BirdDog investors whose notes were coming

due.




                                     13
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 13 of 20
       53.    Phil Hudnall and Esh already had access to an installment loan that they

originally had taken in April 2019 from a bank in Pittsburgh, Pennsylvania. In June 2019,

Phil Hudnall and Esh requested an additional installment on that loan. They told the bank

that the loan proceeds would be used to co-invest in BirdDog and fund more Equipment

Transactions. In reality, Defendants used the majority of the proceeds to pay off a select few

BirdDog investors.

       54.    Before loaning the money, the Pittsburgh bank requested verification that

BirdDog had agreements in place to sell its refurbished equipment.

       55.    Instead of telling the bank the truth – that BirdDog lacked any actual

agreements to sell refurbished oil and gas equipment – Phil Hudnall directed Esh to create a

phony purchase order from a large oil and gas equipment company stating its commitment

to buy $1,084,616 in equipment from BirdDog. At the time he directed Esh to create it, Phil

Hudnall knew that the transactions reflected in the purchase order were fake.

       56.    The Pittsburgh bank relied on Phil Hudnall’s fake purchase order in making

its decision to loan Phil Hudnall and Esh an additional $554,673 for the purpose of buying

additional oil and gas equipment for refurbishment and resale.

       57.    Phil Hudnall transferred the loan proceeds to the BirdDog account,

comingling the $554,673 with investor funds. Phil Hudnall and Esh then paid themselves

the advanced profits identified in ¶¶ 48-49 above, Phil Hudnall withdrew $4,000 cash, and

BirdDog paid a $29,250 “finders fee” to a third party who helped recruit investors.

       58.    Then, instead of using the proceeds from the loan installment as represented,

Esh – at Phil Hudnall’s direction – transferred the remaining $473,000 of the loan proceeds

to two BirdDog investors who were demanding their money back.




                                    14
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 14 of 20
   BirdDog Transfers $1.2 Million to Relief Defendant Nguyen Who Steals the Funds

       59.    Defendants made only one attempt at using investor funds as promised.

While Phil Hudnall took most of investors’ money for himself, he transferred about a third

of investors’ principal to Relief Defendant Nguyen in an apparent attempt to complete an

Equipment Transaction.

       60.    Between February 22, 2019 and June 17, 2019, Defendants transferred almost

$1.2 million – mostly BirdDog investor funds– to Nguyen. Nguyen had told Phil Hudnall

and Esh that he had procured oil and gas equipment from a major oil company and had an

end-buyer lined up to buy the equipment once it could be refurbished.

       61.    Phil Hudnall and Esh took Nguyen’s word for it. They did not independently

verify Nguyen’s experience or capabilities.

       62.    Nguyen’s proposed Equipment Transaction was a sham. Rather than use the

$1.2 million to buy the equipment, Nguyen simply took it for himself. He transferred most

of the money – approximately $615,000 – to a group of Las Vegas casinos, paid over

$85,000 to friends and family, and used at least $21,000 of investor cash for payments on a

new car.

                                         * * * * *

       63.    In the wake of Phil Hudnall’s misappropriation of assets and Nguyen’s sham

equipment offering, investors have been left with almost nothing. In the course of his fraud,

Phil Hudnall stole or squandered over $4.5 million, including (a) almost $3.2 million of

investor funds (the $3.6 million raised, minus the amounts paid back to investors from the

fraudulently procured bank loan), and (b) the bank loan he used to keep his fraudulent

scheme afloat. By June 28, 2019, BirdDog was left with no oil and gas equipment and only

$478 in its bank account.


                                    15
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 15 of 20
                                        COUNT ONE

       For Violations of Section 17(a)(1), 17(a)(2) and 17(a)(3) of the Securities Act
                     [15 U.S.C. § 77q(a)(1), 77q(a)(2) and 77q(a)(3)]
                        (Against Phil Hudnall, Esh, and BirdDog)

       64.    The Commission realleges and incorporates by reference paragraphs 1

through 58.

       65.    Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil Equipment,

LLC, in the offer or sale of securities, by the use of the means and instruments of

transportation or communication in interstate commerce or by use of the mails, directly or

indirectly: (a) employed devices, schemes and artifices to defraud; (b) obtained money and

property by means of untrue statements of material fact and by omitting to state material

facts necessary to make the statements made, in light of the circumstances under which they

were made, not misleading; and (c) engaged in transactions, practices, and courses of

business which operated or would operate as a fraud or deceit upon the purchasers of such

securities.

       66.    Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil Equipment,

LLC acted knowingly, or with extreme recklessness, in engaging in the fraudulent conduct

described above.

       67.     Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil Equipment,

LLC also acted negligently in engaging in the fraudulent conduct described above.

       68.    By engaging in the conduct described above, Phil Hudnall, Esh, BirdDog

Business, LLC and BirdDog Oil Equipment, LLC violated Sections 17(a)(1), 17(a)(2), and

17(a)(3) of the Securities Act [15 U.S.C. §§ 77q(a)(1), 77q(a)(2), and 77q(a)(3)].




                                     16
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 16 of 20
                                       COUNT TWO

         Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
                      Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]
                        (Against Phil Hudnall, Esh, and BirdDog)

       69.    The Commission realleges and incorporates by reference paragraphs 1

through 58.

       70.    Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil Equipment,

LLC, in connection with the purchase or sale of securities, by the use of the means or

instrumentalities of interstate commerce or of the mails, directly or indirectly: (a) used and

employed devices, schemes or artifices to defraud; (b) made untrue statements of material

fact or omitted to state material facts necessary in order to make the statements made, in the

light of the circumstances under which they were made, not misleading; and (c) engaged in

acts, practices or courses of business which operated or would operate as a fraud or deceit

upon other persons.

       71.    Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil Equipment,

LLC acted knowingly or with extreme recklessness in engaging in the fraudulent conduct

described above.

       72.    By engaging in the conduct described above, Phil Hudnall, Esh, BirdDog

Business, LLC and BirdDog Oil Equipment, LLC violated Section 10(b) of the Exchange

Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].




                                    17
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 17 of 20
                                       COUNT THREE

                             Equitable Disgorgement
     (Against Relief Defendants Brian Hudnall, Duc “Doug” Nguyen, DonDon,
 Kansas Oil Reserves, LLC, Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC)

       73.    The Commission re-alleges and incorporates paragraphs 1 through 63 by

reference as though fully set forth herein.

       74.    As a result of the conduct described in paragraphs 1 through 64 above, Relief

Defendants Brian Hudnall, Nguyen, DonDon, Kansas Oil Reserves, LLC, Kansas Oil

Reserves 2, LLC, and Pharyn Resources, LLC received funds from BirdDog investors as a

result of the violations of the securities laws by Phil Hudnall, Esh, and BirdDog.

       75.    Relief Defendants Brian Hudnall, Nguyen, DonDon, Kansas Oil Reserves,

LLC, Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC have no legitimate claim to

the funds they received.

       76.    Relief Defendants Brian Hudnall, Nguyen, DonDon, Kansas Oil Reserves,

LLC, Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC should be required to

disgorge all ill-gotten gains which inured to their benefit under the equitable doctrines of

disgorgement, unjust enrichment, and constructive trust.

                                   RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that the Court:

                                               I.

       Permanently enjoin Defendants Phil Hudnall, Esh, BirdDog Business, LLC and

BirdDog Oil Equipment, LLC from, directly or indirectly, violating or aiding and abetting

violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];



                                    18
        Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 18 of 20
                                                II.

        Order Defendants Phil Hudnall, Esh, BirdDog Business, LLC and BirdDog Oil

Equipment, LLC and Relief Defendants Duc “Doug” Nguyen, Brian Hudnall, DonDon,

LLC, Kansas Oil Reserves, LLC, Kansas Oil Reserves 2, LLC, and Pharyn Resources, LLC

to disgorge all ill-gotten gains they received as a result of the violations alleged in this

Complaint, and order them to pay prejudgment interest thereon;

                                                III.

        Order Defendants Phil Hudnall and Esh to pay civil penalties pursuant to Section 20

of the Securities Act [15 U.S.C. § 77t] and Section 21 of the Exchange Act [15 U.S.C. §

78u];

                                                IV.

        Retain jurisdiction of this action in accordance with the principles of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders

and decrees that may be entered or to entertain any suitable applications or motions for

additional relief within the Court’s jurisdiction;

                                                V.

        Grant such other and further relief as the Court deems necessary and appropriate.




                                     19
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 19 of 20
                                         JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands that

this case be tried to a jury on all issues so triable.


Dated: April 23, 2020                  Respectfully Submitted,


                                       UNITED STATES SECURITIES
                                       AND EXCHANGE COMMISSION

                                       /s/Timothy S. Leiman_______________

                                       Timothy S. Leiman (LeimanT@sec.gov)
                                       Brian Fagel (FagelB@sec.gov)
                                       Richard G. Stoltz (StoltzR@sec.gov)

                                       Attorneys for Plaintiff
                                       U.S. Securities and Exchange Commission
                                       Chicago Regional Office
                                       175 West Jackson Blvd., Suite 1450
                                       Chicago, Illinois 60604
                                       (312) 353-7390
                                       (312) 353-7398 (facsimile)




                                     20
         Case 4:20-cv-00327-BCW Document 1 Filed 04/23/20 Page 20 of 20
